Citation Nr: 1703700	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a neurological disorder claimed as the result of exposure to defoliants.


REPRESENTATION

Appellant represented by:	P. Bradley, Agent


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1964 to May 1967.  The Veteran served in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Chicago, Illinois, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a neurological disorder claimed as the result of exposure to defoliants.

A February 2015 Board decision reopened and remanded the claim for service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for a recurrent neurological disorder is warranted as the claimed disability was precipitated by his presumed Agent Orange exposure while serving in the Republic of Vietnam. 

The February 2015 Board decision remanded the matter for additional development, including obtaining a VA examination.  The Veteran did not appear for the scheduled examination.  However, VA treatment records in December 2015 indicated that the Veteran had recently become homeless and he had stayed with his sister and recently had been hospitalized.  A subsequent treatment record reflected the family had been looking into nursing homes.  Additionally, a letter from VA enclosing the June 2016 Supplemental Statement of the Case was returned as undeliverable.  In light of the changes in address, the Board finds that another remand is necessary to attempt to locate the Veteran and reschedule his VA examination.

Additionally, the Board notes that a February 2015 VA treatment note indicated a request for a neurological consultation was placed in his file but the actual neurological consultation is not of record.  The most recent treatment records are from December 2015.  On remand updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact the Veteran or his agent to obtain his current mailing address.

2.  Associate VA treatment records from December 2015 to the present with the claims file.

3.  Then, schedule the Veteran for a VA neurological evaluation in order to determine the nature and etiology of his claimed recurrent neurological disorder and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent neurological disorder is identified, the examiner should specifically state that fact. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent neurological disorder had its onset during active service; is related to the Veteran's military duties in the Republic of Vietnam including his presumed herbicide exposure; or otherwise originated during active service. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided. 

3.  After this and any other development deemed necessary is completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

